Device for Measuring the Characteristics
of an Air Flow in a Turbomachine


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 09/12/2022 which includes Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues the amended title is indicative of the invention. The examiner respectfully disagrees and reminds applicant the title of the invention is used for indexing, classifying and searching. A more descriptive title supports the public disclosure of applicant’s invention. According to the MPEP, the examiner may change the title with an examiner’s amendment at the time of allowance, if a satisfactory title is not supplied. [MPEP 0606] The current title is not satisfactory to the examiner. The claimed invention fails to measure air flow; therefore, the examiner believes assigning the application the descriptive name “Device for Measuring the Characteristics of an Air Flow in a Turbomachine” is misleading. The examiner believes the invention is instead directed to “sealingly” repositioning and cooling a measuring device an Operating Turbomachine and suggests a title that clearly describes this “positioning-sealing” concept.
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Device for Sealingly Repositioning and Cooling an Air Flow Measuring Element Within an Operating Turbomachine.

Claim Objections
Claim 12 is objected to because of the following informalities:  The limitation “the first slide” should read “the slide”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4 - 9, 11, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 2, the limitation “the slider is preferably cylindrical” is unclear if the limitation is required by the claim. For the purpose of examination, the examiner interprets the limitation as “the slider is cylindrical”.

Regarding claim 4, the limitation “intended to be connected to air supply means” is unclear if the claim asserts an air supply feature. For the purpose of examination, the examiner interprets the limitation as “configured to be connected to an air supply means”.

Regarding claims 5 and 11, the limitation “intended to be connected to means for supplying cooling liquid” is unclear if the claim asserts a means for supplying cooling liquid feature. For the purpose of examination, the examiner interprets the limitation as “configured to be connected to means for supplying cooling liquid”.

Regarding claim 12, the limitation “intended to be connected to cooling air supply means” is unclear if the claim asserts a cooling air supply feature. For the purpose of examination, the examiner interprets the limitation as “configured to be connected to cooling air supply means”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Benevent (FR 3051908; “Benevent”), in view of Rozelle (US 4907456; “Rozelle”).

Regarding claim 1, Benevent discloses, in figures 1-2 and 6, a device (7) for measuring the characteristics of an air flow (see Benevent’s translation, p. 1, ¶ 4, “for measuring aerodynamic performance”) of an annular stream of a turbomachine (3), the device comprising a rod (90) extending along a first axis (see figures 2 and 6, “X”) and carrying means for measuring the characteristics of an air flow (9) and sealingly (see Benevent’s translation, examiner notes Benevent’s probe bears laterally against the inner wall of the radial tube sealing the tube from air flow) slidingly (ABSTRCT, Benevent’s probe passes through a passage in the inner and outer casings of the turbomachine) engaged in a first tubular part (not enumerated, see Benevent’s annotated figure 2) extending into a second tubular part (not enumerated, see Benevent’s annotated figure 2) passing sealingly (see previous comment) along the first axis (see previous comment) through a slider (43, 51) mounted slidingly in a slide (57) along a second axis perpendicular (see figures 2 and 6, “Y”) to said first axis (see previous comment), said rod (90) being engaged with an annular clearance (31)  in said second tubular part (not enumerated, see Benevent’s annotated figure 2).
Benevent fails to explicitly disclose a rod sealingly engaged in a guide tube.
Rozelle teaches a rod sealingly engaged in a guide tube (CLAIM 1, examiner notes Rozelle’s sensor probe is sized to “sealedly engage the interior of the guide tube to prevent escape of fluids from the turbine”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rozelle’s scheme of sizing a probe to seal a probe guide tube to instruct Benevent to dimension the probe rod to seal the probe rod passage from turbomachine fluid leaks. Doing so increases operator safety by preventing operator exposure to potentially dangerous fluids.

    PNG
    media_image1.png
    645
    486
    media_image1.png
    Greyscale

Regarding claim 2, Benevent and Rozelle disclose, in Benevent’s figures 1-2 and 6, the slider (Benevent (51)) is cylindrical (see figure 6, examiner contends Benevent depicts the slides as cylinders in the half cut-a-way drawing) and comprises a first telescopic tube slider part (not enumerated, see Benevent’s figure 6, examiner notes Benevent depicts slides to the right and left of the tube) and a second telescopic tube slider part (see previous comment), said first and second telescopic tube slider parts (see previous comment) being sealingly attached (see Benevent’s translation, p. 6, ¶ 10, examiner notes actuator slider is rigidly secured to the tube) at one axial end (see Benevent’s figure 6, examiner notes Benevent’s right and left slides abut axially to the tube) to said second tubular part (not enumerated, see Benevent’s annotated figure 2).

Regarding claim 3, Benevent and Rozelle disclose, in Benevent’s figures 1-2 and 6, the first tubular part (not enumerated, see Benevent’s annotated figure 2) comprises a first support plate (Benevent (21)) supporting in rotation about the first axis (see Benevent’s figure 2, “X”) a first actuator (Benevent (53)) for translational displacement of the rod (Benevent (90)) along said first axis (see previous comment).

Regarding claim 10, Benevent and Rozelle disclose, in Benevent’s figures 1-2 and 6, the second tubular part (not enumerated, see Benevent’s annotated figure 2) is integral with a second plate (not enumerated, see Benevent’s annotated figure 2) mounted so as to be displaceable along the second axis (see Benevent’s figure 2, “Y”).
Benevent and Rozelle fail to disclose the mechanism of tangentially displacing the rod fixture.

However, the Examiner takes official notice that using rack and pinion system to displace a plate along an axis is well-known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rack and pinion system to move Benevent and Rozelle’s probe assembly. Doing so reduces cost compared to ball screws and linear motors.

Regarding claim 13, Benevent and Rozelle disclose, in Benevent’s figures 1-2 and 6, the air flow duct (see Benevent’s figure 2, space between the inner and outer casing) comprising two coaxial inner (Benevent (13)) and outer annular walls (Benevent (15)), and a device (Benevent (7))  according to claim 1, the slide (Benevent (57)) being fixed to a radially outer face (see Benevent’s figure 2) of the outer annular wall (Benevent (15)) and the rod (Benevent (90)) passing through said outer annular wall (Benevent (15)) so that its free end (Benevent (9A)) is arranged between (ABSTRACT, examiner notes Benevent’s probe rod may be moved radially and is therefore capable of being positioned between the inner and outer casing of the turbomachine) said two inner (Benevent (13)) and outer annular walls (Benevent (15)).

Allowable Subject Matter
Claim 4 - 9, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 4, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify the device for non-embedded acquisition of data in a vein of a turbomachine to incorporate the first plate comprising a circuit capable of allowing air circulation and configured to be connected to air supply means. Examiner concludes prior existence of the combination is improbable.
Dependent claim 6 would be allowable for the same reason as above.

Regarding claim 5, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify the device for non-embedded acquisition of data in a vein of a turbomachine to incorporate a first tubular part and a second tubular part coaxial to the first axis are mounted around the rod, the first tubular part surrounding the second tubular part and delimiting with the latter a circuit capable of allowing a circulation of a cooling liquid which is configured to be connected to means for supplying cooling liquid. Examiner concludes prior existence of the combination is improbable.
The dependent claims would be allowable for the same reasons as above.

Regarding claim 11, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify the device for non-embedded acquisition of data in a vein of a turbomachine to incorporate a sole fixed to a face of the slide opposite that supporting the first tubular part, said sole comprising an opening through which the rod passes and a circuit capable of allowing a cooling liquid to circulate and configured to be connected to means for supplying a cooling fluid. Examiner concludes prior existence of the combination is improbable.


Regarding claim 12, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify the device for non-embedded acquisition of data in a vein of a turbomachine to incorporate the slide comprises a circuit capable of allowing air circulation and configured to be connected to cooling air supply means. Examiner concludes prior existence of the combination is improbable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2855


/Eric S. McCall/Primary Examiner, Art Unit 2855